DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a first inner spacer” (see line 10) in conjunction with “ a second inner spacer arranged along an inner sidewall of the first inner spacer nearest the first source/drain region” (see last 2 lines).  The closest prior art is Charpin-Nicole (US 2015/0008509), especially see Figures 3 and 4.
Claims 12-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 12 that requires “a pair or first inner spacers” (see line 8) in conjunction with “ a pair of second inner spacers arranged proximate to the common source/drain region along inner sidewalls of the pair of first inner spacers, respectively” (see last 2 lines).  Again, the closest prior art is Charpin-Nicole (US 2015/0008509), especially see Figures 3 and 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJAY ARORA/Primary Examiner, Art Unit 2892